PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




                                 P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV
                           


                             

				
  		        REASONS FOR ALLOWANCE

1.	The following is an Examiner’s statement for reasons for allowance: 

2.	Claims 47-101 are considered allowable since when reading the claims in light of the speci-

fication, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 

1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combi- 

nation disclose or suggest the combination of limitations specified in the independent claims.

3.	The limitations recited in independent claim 47  “A computer-implemented machine 

learning method for evaluating at least one characteristic of a heart valve, an inflow tract, an 

outflow tract or a combination thereof the method comprising: (a) predicting, with a transfor-

mation function on a computer, an unknown anatomical characteristic of at least one of a train-

ing heart valve, a training inflow tract or a training outflow tract, using at least one of a train-

ing known anatomical characteristic or a training known physiological characteristic of the at 

least one training heart valve, training inflow tract or training outflow tract, wherein said at 

least one of said training heart valve, said training inflow tract, and said training outflow tract 

includes at least one of said training heart valve, a training coronary vessel, a training Valsalva 

sinus, a training sinotubular junction, and a training ascending aorta; (b) using a production 

mode of a machine learning system on the computer to direct the transformation function and 


duction heart valve, production inflow tract or production outflow tract, based on at least one 

of patient specific production known anatomical characteristic or production known physio-

logical characteristic of at least one said production heart valve, said production inflow tract 

or said production outflow tract, wherein said at least one of said production heart valve, said 

production inflow tract, said production outflow tract includes at least one of said production 

heart valve, a production Valsalva sinus, a production sinotubular junction, and a production 

ascending aorta, to generate at least one or more quantities of interest.73 SAS 100016US Attorney Docket No.: 094926-1044641”
                                                                    4.	When taken in context the claims as a whole was/were not uncovered in the prior art i.e., 

the dependent claims are allowed as they depend upon an allowable independent claim.

5.	Any comments considered necessary by applicant must be submitted no later than the pay-

ment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allo-

wance.”

                                  Correspondence Information

6.	Any inquiries concerning this communication or earlier communications from the examiner 

should be directed to Michael B. Holmes, who may be reached Monday through Friday, between 5:00 

a.m. and 6:00 p.m. EST. or via telephone at (571) 272-3686 or facsimile transmission (571) 273-3686 

or email michael.holmesb@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), 

Lo Ann J., may be reached at (571) 272-9767.



Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first 

floor of the south side of the Randolph Building. 

Finally, information regarding the status of an application may be obtained from the 

Patent Application Information Retrieval (PAIR) system. Moreover, status information for 

published applications may be obtained from either Private PAIR or Public PAIR. Status

information for unpublished applications is available through Private PAIR only. For more

information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any

questions on access to the Private PAIR system, contact the Electronic Business Center 

(EBC) toll-free @ 1-866-217-9197.
                                                  Michael B. Holmes
                                                                                  Primary Examiner
                                                                                Artificial Intelligence
                                                                                     Art Unit 2126
                                                          United States Department of Commerce
                                                                        Patent & Trademark Office

Thursday, February 4, 2021
                MBH
                                                                            /MICHAEL B HOLMES/                                                                        Primary Examiner, Art Unit 2126